UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Sovereign Investors Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 92.75% (Cost $430,575,423) Aerospace & Defense 3.68% Honeywell International, Inc. 165,000 5,413,650 United Technologies Corp. 250,000 11,997,500 Agricultural Products 0.75% Archer-Daniels-Midland Co. 129,000 3,532,020 Apparel Retail 2.11% The TJX Cos., Inc. 513,000 9,962,460 Asset Management & Custody Banks 5.76% Bank of New York Mellon Corp. 350,000 9,009,000 Federated Investors, Inc. (Class B) 200,000 3,904,000 SEI Investments Co. 237,700 3,011,659 State Street Corp. 217,000 5,049,590 T. Rowe Price Group, Inc. 226,500 6,246,870 Communications Equipment 2.18% Cisco Systems, Inc. (I) 687,570 10,292,923 Computer Hardware 5.74% Apple, Inc. 26,590 2,396,557 Hewlett-Packard Co. 207,500 7,210,625 International Business Machines Corp. 191,300 17,532,645 Construction & Farm Machinery & Heavy Trucks 0.85% Caterpillar, Inc. 130,200 4,016,670 Data Processing & Outsourced Services 1.25% Automatic Data Processing, Inc. 162,592 5,906,967 Department Stores 0.50% Nordstrom, Inc. 187,000 2,373,030 Distillers & Vintners 1.49% Diageo PLC, ADR 130,000 7,064,200 Diversified Financial Services 1.53% Bank of America Corp. 400,000 2,632,000 JPMorgan Chase & Co. 179,740 4,585,167 Drug Retail 1.77% CVS Caremark Corp. 312,000 8,386,560 Electric Utilities 2.66% FPL Group, Inc. 244,000 12,578,200 Electrical Components & Equipment 2.07% Emerson Electric Co. 299,000 9,777,300 Fertilizers & Agricultural Chemicals 1.61% Monsanto Co. 100,000 7,606,000 Footwear 1.49% Nike, Inc. (Class B) 156,000 7,059,000 Page 1 John Hancock Sovereign Investors Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Health Care Equipment 4.79% Baxter International, Inc. 41,000 2,404,650 Becton, Dickinson & Co. 148,000 10,755,160 Medtronic, Inc. 283,000 9,477,670 Health Care Supplies 0.96% DENTSPLY International, Inc. 168,000 4,520,880 Household Products 2.01% Procter & Gamble Co. 174,560 9,513,520 Hypermarkets & Super Centers 2.59% Wal-Mart Stores, Inc. 260,000 12,251,200 Industrial Conglomerates 2.64% 3M Co. 45,400 2,442,066 General Electric Co. 828,350 10,047,885 Industrial Gases 2.17% Praxair, Inc. 164,800 10,260,448 Industrial Machinery 1.51% Danaher Corp. 128,000 7,159,040 Integrated Oil & Gas 9.77% Chevron Corp. 198,400 13,991,168 Exxon Mobil Corp. 260,872 19,951,491 Royal Dutch Shell PLC, ADR 99,000 4,873,770 Total SA, ADR 148,000 7,367,440 Integrated Telecommunication Services 0.78% AT&T, Inc. 150,000 3,693,000 Internet Software & Services 1.69% Google, Inc. (Class A) (I) 23,600 7,989,308 Life & Health Insurance 1.24% Aflac, Inc. 253,400 5,881,414 Managed Health Care 1.96% Unitedhealth Group, Inc. 328,000 9,292,240 Multi-Line Insurance 1.46% MetLife, Inc. 240,000 6,895,200 Oil & Gas Exploration & Production 1.69% EOG Resources, Inc. 118,000 7,996,860 Pharmaceuticals 9.79% Abbott Laboratories 308,617 17,109,726 Johnson & Johnson 223,450 12,890,831 Teva Pharmaceutical Industries, Ltd., ADR 393,000 16,289,850 Regional Banks 0.70% BB&T Corp. 167,000 3,304,930 Semiconductors 1.21% Analog Devices, Inc. 286,000 5,714,280 Page 2 John Hancock Sovereign Investors Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Soft Drinks 2.55% PepsiCo, Inc. 239,825 12,046,410 Steel 1.16% Nucor Corp. 134,700 5,494,413 Systems Software 4.45% Microsoft Corp. 523,050 8,944,155 Oracle Corp. (I) 718,000 12,083,940 Tobacco 2.19% Philip Morris International, Inc. 279,050 10,366,708 Interest Maturity Credit Par value Issuer, description rate date rating Value Short-term investments 6.61% (Cost $31,279,083) U.S. Government 6.61% U.S. Treasury Bill Zero 06/18/09 AAA 13,300 13,294,432 U.S. Treasury Bill Zero 06/25/09 AAA 18,000 17,984,650 Total investments (Cost $461,854,506) 99.36% Other assets and liabilities, net 0.64% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (I) Non-income producing security.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $463,394,880. Net unrealized appreciation aggregated $6,438,448, of which $73,996,060 related to appreciated investment securities and $67,557,612 related to depreciated investment securities. Page 3 Notes to financial statements Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets, for which market quotations are not readily available, are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. 4 Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $438,554,246 - Level 2  Other Significant Observable Inputs 31,279,082 - Level 3  Significant Unobservable Inputs - - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry or sector of the economy, or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. 5 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 17.09% (Cost $127,403,492) Airlines 0.18% Delta Air Lines, Inc., Sec Pass Thru Ctf Ser A 6.821% 08/10/22 A- 1,870 1,290,212 Auto Parts & Equipment 0.08% Allison Transmission, Inc., Gtd Sr Note (S) 11.000 11/01/15 B- 1,000 555,000 Broadcasting & Cable TV 0.86% Comcast Cable Communications Holdings, Inc., Sr Note 8.375 03/15/13 BBB+ 2,000 2,162,236 Time Warner Cable, Inc., Gtd Sr Note 6.750 07/01/18 BBB+ 4,000 3,906,348 Casinos & Gaming 0.07% Isle of Capris Casinos, Inc., Gtd Sr Sub Note 7.000 03/01/14 CCC+ 1,000 495,000 Computer Hardware 1.09% Hewlett-Packard Co., Sr Note 4.500 03/01/13 A 5,000 5,205,595 IBM Corp., Sr Sub Note 8.000 10/15/38 A+ 2,000 2,508,276 Consumer Finance 0.24% SLM Corp., Sr Note Ser MTN 8.450 06/15/18 BBB- 2,000 1,701,480 Department Stores 0.11% Macy's Retail Holdings, Inc., Gtd Note 7.875 07/15/15 BBB- 1,000 766,743 Diversified Chemicals 0.30% EI Du Pont de Nemours & Co. 5.875 01/15/14 A 2,000 2,137,860 Diversified Financial Services 0.57% ERAC USA Finance Co., Gtd Sr Note (S) 6.375 10/15/17 BBB 700 455,338 General Electric Capital Corp., Sr Note Ser A 6.125 02/22/11 AAA 1,000 1,033,812 Subordinated Debt (6.375% to 11/15/17 then variable) 6.375 11/15/67 AA+ 1,000 647,775 JPMorgan Chase & Co., Subordinated Debt 5.250 05/01/15 A 2,000 1,880,104 Electric Utilities 2.67% AES Eastern Energy LP, Sr Pass Thru Ctf Ser 1999-A 9.000 01/02/17 BB+ 1,700 1,574,537 Appalachian Power Co., Sr Note 4.950 02/01/15 BBB 3,000 2,617,200 Beaver Valley Funding, Sec Lease Obligation Bond 9.000 06/01/17 BBB 904 862,208 Duke Capital LLC, Sr Note 5.668 08/15/14 BBB 5,000 4,395,845 Page 1 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Electric Utilities (continued) Duke Energy Carolinas LLC, 1st Ref Mtg 5.250% 01/15/18 A 1,000 $1,011,068 Florida Power Corp., 1st Ref Mtg 5.800 09/15/17 A- 1,205 1,276,571 Kansas City Power & Light Co., Sr Note 6.500 11/15/11 BBB 1,000 1,021,377 Oncor Electric Delivery, Bond (S) 5.950 09/01/13 BBB+ 1,000 978,010 Pacific Gas & Electric Co., Sr Note 5.625 11/30/17 BBB+ 5,000 5,168,440 Food Distributors 0.58% Kraft Foods, Inc., Sr Note 6.125 08/23/18 BBB+ 4,000 4,082,216 Health Care Distributors 0.05% Covidien International Finance SA, Gtd Sr Note 6.000 10/15/17 A- 380 386,548 Health Care Services 0.14% UnitedHealth Group, Inc., Sr Note 5.500 11/15/12 A- 1,000 1,001,450 Household Products 0.78% Clorox Co., Sr Note 5.000 03/01/13 BBB+ 5,000 5,043,790 Yankee Acquisition Corp., Gtd Sr Sub Note 8.500 02/15/15 B- 1,000 480,000 Industrial Conglomerates 0.78% Grupo Kuo SAB de CV, Gtd Sr Note (S) 9.750 10/17/17 BB- 1,000 750,000 Koninklijke (Royal) Philips Electronics N.V., Sr Note 5.750 03/11/18 A- 5,000 4,796,625 Integrated Oil & Gas 0.30% Shell International Finance BV 6.375 12/15/38 AA+ 2,000 2,089,700 Integrated Telecommunication Services 0.70% Verizon Communications, Inc., Sr Note 5.550 02/15/16 A 5,000 4,944,400 Investment Banking & Brokerage 1.03% Bear Stearns Cos., Inc., Sr Note 7.250 02/01/18 A+ 1,000 1,064,451 Goldman Sachs Group, Inc., Jr Sub Note 6.750 10/01/37 A- 1,000 760,142 Merrill Lynch & Co., Inc., Jr Sub Bond 7.750 05/14/38 A 1,000 947,737 Morgan Stanley, Sr Note 6.000 04/28/15 A 5,000 4,531,400 Life & Health Insurance 0.45% Prudential Financial, Inc., Sr Note Ser D 5.150 01/15/13 A+ 3,500 3,175,760 Page 2 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Multi-Line Insurance 0.20% American International Group, Sr Note 5.850% 01/16/18 A- 2,000 1,425,452 Multi-Utilities 0.30% CalEnergy Co., Inc., Sr Bond 8.480 09/15/28 BBB+ 2,000 2,118,966 Oil & Gas Drilling 0.14% Marathon Oil Canada Corp., Sr Sec Note 8.375 05/01/12 BBB+ 1,000 1,021,136 Oil & Gas Exploration & Production 1.08% Devon Energy Corp. 5.625 01/15/14 BBB+ 3,000 3,053,520 XTO Energy, Inc., Subordinated Debt 5.500 06/15/18 BBB 5,000 4,590,430 Oil & Gas Storage & Transportation 0.81% Kinder Morgan Energy Partners LP, Sr Bond 7.750 03/15/32 BBB 14 13,924 Sr Bond 5.950 02/15/18 BBB 5,000 4,778,120 NGPL PipeCo LLC, Sr Note (S) 7.119 12/15/17 BBB- 1,000 931,266 Paper Products 0.46% International Paper Co., Sr Note 7.950 06/15/18 BBB 4,000 3,238,920 Pharmaceuticals 0.59% Abbott Laboratories, Sr Note 5.600 11/30/17 AA 1,000 1,068,783 Schering-Plough Corp., Sr Note 6.000 09/15/17 A- 3,000 3,092,478 Railroads 0.82% Burlington Northern Santa Fe Corp., Sr Note 5.750 03/15/18 BBB 2,000 1,966,512 CSX Corp., Sr Note 5.500 08/01/13 BBB- 3,000 2,850,069 Union Pacific Corp., Sr Note 5.750 11/15/17 BBB 1,000 957,435 Soft Drinks 0.18% Pepsico, Inc., Sr Note 7.900 11/01/18 A+ 1,000 1,240,161 Specialty Chemicals 0.66% Ecolab, Inc., Sr Note 4.875 02/15/15 A 5,000 4,218,470 Momentive Performance, Gtd Sr Note 9.750 12/01/14 B- 1,000 440,000 Specialty Stores 0.08% Staples, Inc. 9.750 01/15/14 BBB 500 531,790 Page 3 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Steel 0.29% Nucor Corp., Sr Note 5.000% 06/01/13 A+ 2,000 2,030,142 Tobacco 0.50% Altria Group Inc., Gtd Sr Note 8.500 11/10/13 BBB 3,235 3,557,080 Asset backed securities 0.06% (Cost $999,993) Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1-M1 (S) 7.629 04/25/37 BB 1,000 400,000 Collateralized mortgage obligations 0.36% (Cost $2,469,963) Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-17 Class 1X3 IO 2.888 06/25/35 AAA 61,408 1,160,997 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO 0.151 08/19/45 AAA 11,984 284,620 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-Q02 Class X IO 1.210 09/25/45 AAA 19,566 270,015 Wells Fargo Mortgage-Backed Securities Trust, Mtg Pass Thru Ctf Ser 2006-AR12-1A1 (P) 6.033 09/25/36 A3 1,344 826,521 Issuer Shares Value Common stocks 57.70% (Cost $480,464,660) Agricultural Products 3.60% Archer-Daniels-Midland Co. 540,670 14,803,544 Bunge, Ltd. 247,787 10,639,974 Airlines 0.52% Delta Air Lines, Inc. (I) 535,960 3,698,124 Asset Management & Custody Banks 0.19% BlackRock, Inc. 12,038 1,309,734 Automotive Retail 1.60% Autozone, Inc. (I) 84,839 11,274,255 Biotechnology 4.55% Amgen, Inc. (I) 96,614 5,299,278 Biogen Idec, Inc. (I) 28,849 1,403,504 Cephalon, Inc. (I) 121,857 9,404,923 Genentech, Inc. (I) 13,363 1,085,610 Genzyme Corp. (I) 82,002 5,651,578 Gilead Sciences, Inc. (I) 154,512 7,844,574 OSI Pharmaceuticals, Inc. (I) 41,538 1,478,753 Communications Equipment 1.14% Corning, Inc. 797,668 8,064,423 Computer & Electronics Retail 1.04% Best Buy Co., Inc. 262,764 7,362,647 Computer Hardware 0.51% Apple, Inc. (I) 40,063 3,610,878 Page 4 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Computer Storage & Peripherals 1.65% Brocade Communications Systems, Inc. (I) 658,482 2,508,816 EMC Corp. (I) 829,318 9,155,671 Data Processing & Outsourced Services 1.96% Fiserv, Inc. (I) 422,511 13,414,724 Wright Express Corp. (I) 35,824 417,708 Diversified Financial Services 0.21% Bank of America Corp. 95,130 625,955 JPMorgan Chase & Co. 33,794 862,085 Diversified Metals & Mining 0.82% Freeport-McMoRan Copper & Gold, Inc. (Class B) 99,344 2,497,508 Silver Standard Resources, Inc. 165,858 3,305,550 Electric Utilities 1.99% American Electric Power Co., Inc. 48,597 1,523,516 Exelon Corp. 122,207 6,626,063 FPL Group, Inc. 65,811 3,392,557 Pepco Holdings, Inc. 142,397 2,536,091 Gas Utilities 0.65% Equitable Resources, Inc. 133,421 4,567,001 Gold 4.01% Barrick Gold Corp. 692,319 25,955,039 Goldcorp, Inc. 14,815 438,080 Newmont Mining Corp. 50,000 1,989,000 Health Care Distributors 2.57% McKesson Corp. 411,381 18,183,040 Health Care Services 2.30% Express Scripts, Inc. (I) 107,848 5,797,909 Kinetic Concepts, Inc. (I) 186,063 4,484,118 Laboratory Corp. of America Holdings (I) 101,365 6,000,808 Heavy Electrical Equipment 0.67% ABB, Ltd., SADR 360,760 4,707,918 Home Improvement Retail 0.36% Home Depot, Inc. 119,001 2,562,092 Industrial Gases 0.03% Brazil Ethanol, Inc. (I)(S) 111,100 238,865 Insurance Brokers 1.16% Marsh & McLennan Companies, Inc. 125,173 2,419,594 Willis Group Holdings, Ltd. 234,092 5,796,118 Integrated Oil & Gas 1.51% Suncor Energy, Inc. 554,418 10,672,547 Internet Software & Services 0.94% eBay, Inc. (I) 555,178 6,673,240 Investment Banking & Brokerage 2.01% Charles Schwab Corp. 924,116 12,558,737 Page 5 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Investment Banking & Brokerage (continued) Goldman Sachs Group, Inc. 20,791 $1,678,457 Managed Health Care 0.78% Aetna, Inc. 178,462 5,532,322 Metal & Glass Containers 0.33% Owens-Illinois, Inc. (I) 121,915 2,316,385 Multi-Line Insurance 0.12% MetLife, Inc. 30,146 866,095 Multi-Media 0.90% News Corp. (Class B) 873,736 6,325,849 Multi-Utilities 0.83% CMS Energy Corp. 497,016 5,839,938 Oil & Gas Drilling 0.32% Transocean, Ltd. 41,163 2,248,323 Oil & Gas Equipment & Services 0.51% Dresser-Rand Group, Inc. (I) 98,462 1,918,040 Tenaris SA, ADR 83,854 1,659,470 Oil & Gas Exploration & Production 2.96% Canadian Natural Resources, Ltd. 73,007 2,595,399 Denbury Resources, Inc. (I) 383,503 4,694,077 Southwestern Energy Co. (I) 431,551 13,658,589 Oil & Gas Storage & Transportation 2.33% Southern Union Co. 502,954 6,483,077 Williams Cos., Inc. 706,259 9,993,565 Pharmaceuticals 1.67% Pfizer, Inc. 296,785 4,327,125 Roche Holding AG 49,760 6,985,544 Shire PLC, ADR 11,904 519,848 Property & Casualty Insurance 3.01% ACE, Ltd. 209,840 9,161,614 Axis Capital Holdings, Ltd. 136,510 3,311,733 Berkshire Hathaway, Inc. (Class B) (I) 2,954 8,829,506 Publishing 0.38% The Washington Post Co. 6,810 2,659,714 Regional Banks 0.40% PNC Financial Services Group, Inc. 85,840 2,791,517 Semiconductor Equipment 0.26% MEMC Electronic Materials, Inc. (I) 136,307 1,853,775 Soft Drinks 0.96% Pepsi Bottling Group, Inc. 351,729 6,784,852 Specialized Consumer Services 0.62% H&R Block, Inc. 213,021 4,415,925 Page 6 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Specialized Finance 1.63% BM&F BOVESPA SA 353,297 1,018,775 NYSE Euronext 223,450 4,915,900 The Nasdaq OMX Group, Inc. (I) 254,965 5,563,336 Specialty Chemicals 1.48% Ecolab, Inc. (I) 307,369 10,438,251 Systems Software 2.22% Microsoft Corp. 918,393 15,704,520 Credit Issuer, description rating (A) Shares Value Preferred Stocks 0.42% (Cost $3,000,000) Oil & Gas Exploration & Production 0.42% Lasmo America, Ltd., 8.150% A 30,000 3,004,689 Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value U.S. Government & agency securities 19.97% (Cost $137,816,535) U.S. Government 6.96% U.S. Treasury, Bond 6.000% 02/15/26 AAA 2,500 3,192,578 Inflation Indexed Note TIPS (D) 2.500 07/15/16 AAA 2,106 2,162,989 Inflation Indexed Note TIPS (D) 1.875 07/15/13 AAA 16,213 16,136,695 Note 4.875 04/30/11 AAA 9,000 9,787,500 Note 4.250 08/15/15 AAA 16,000 17,971,248 U.S. Government Agency 13.01% Federal Home Loan Mortgage Corp., 15 Yr Pass Thru Ctf 4.500 01/01/23 AAA 4,378 4,442,763 30 Yr Pass Thru Ctf 5.500 05/01/38 AAA 3,925 4,017,665 30 Yr Pass Thru Ctf 5.500 05/01/38 AAA 813 832,171 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.000 07/01/11 AAA 24 24,418 15 Yr Pass Thru Ctf 6.500 08/01/16 AAA 20 20,423 15 Yr Pass Thru Ctf 5.500 08/01/22 AAA 4,592 4,740,896 15 Yr Pass Thru Ctf 5.500 01/01/23 AAA 4,725 4,878,221 15 Yr Pass Thru Ctf 5.000 03/01/23 AAA 2,692 2,758,574 15 Yr Pass Thru Ctf 4.500 12/01/17 AAA 407 416,098 15 Yr Pass Thru Ctf 4.500 03/01/23 AAA 4,545 4,614,678 30 Yr Pass Thru Ctf 8.000 01/01/31 AAA 10 10,120 30 Yr Pass Thru Ctf 7.500 04/01/31 AAA 10 10,586 30 Yr Pass Thru Ctf 7.000 06/01/31 AAA 13 13,739 30 Yr Pass Thru Ctf 7.000 06/01/32 AAA 5 4,845 30 Yr Pass Thru Ctf 5.500 02/01/37 AAA 2,798 2,866,406 30 Yr Pass Thru Ctf 5.500 06/01/37 AAA 4,579 4,690,624 30 Yr Pass Thru Ctf 5.500 09/01/37 AAA 920 942,908 30 Yr Pass Thru Ctf 5.500 09/01/37 AAA 2,661 2,726,320 30 Yr Pass Thru Ctf 5.500 12/01/37 AAA 4,880 4,999,557 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 934 950,271 30 Yr Pass Thru Ctf 5.000 03/01/38 AAA 4,924 5,008,289 Page 7 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value U.S. Government Agency (continued) 30 Yr Pass Thru Ctf 4.950% 12/01/38 AAA 980 $998,902 Note 6.000 05/15/11 AAA 1,500 1,641,660 Note 5.125 04/15/11 AAA 1,000 1,072,943 Note 5.000 01/01/23 AAA 2,515 2,577,366 Note 5.000 03/01/23 AAA 4,491 4,602,789 Financing Corp., Bond 9.650 11/02/18 Aaa 1,790 2,627,546 Government National Mortgage Assn., 15 Yr Pass Thru Ctf 5.500 08/15/23 AAA 8,527 8,856,286 30 Yr Pass Thru Ctf 9.000 04/15/21 AAA 3 2,939 30 Yr Pass Thru Ctf 6.500 04/15/29 AAA 149 156,765 30 Yr Pass Thru Ctf 6.000 10/15/36 AAA 4,582 4,724,539 30 Yr Pass Thru Ctf 5.500 07/20/38 AAA 2,949 3,020,304 30 Yr Pass Thru Ctf 5.500 09/15/38 AAA 9,606 9,856,569 30 Yr Pass Thru Ctf 4.500 02/15/39 AAA 2,000 2,014,375 New Valley Generation II, Pass Thru Ctf Ser 2001 5.572 05/01/20 AAA 791 847,001 Expiration Strike Issuer Date Price Shares Value Warrants 0.00% (Cost $156,677) Paper Packaging 0.00% Boise, Inc. (I) 06-18-11 $7.50 70,816 708 Short-term investments 3.87% (Cost $27,382,604) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government Agency 3.87% U.S. Treasury Bill Zero 06/25/09 AAA 15,200 15,183,159 U.S. Treasury Bill Zero 06/18/09 AAA 12,200 12,187,690 Total Investments (Cost $778,885,204) 99.47% Other assets and liabilities, net 0.53% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt IO Interest only (carries notional principal amount) SADR Sponsored American Depositary Receipt TIPS Treasury Inflation Protected Security (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Principal amount of security is adjusted for inflation. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. Page 8 John Hancock Balanced Fund Securities owned by the Fund on January 31, 2009 (Unaudited) (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $820,635,134. Net unrealized depreciation aggregated $117,332,591, of which $25,849,681 related to appreciated investment securities and $143,182,272 related to depreciated investment securities. Page 9 Notes to financial statements Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. 10 Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $400,709,970 - Level 2  Other Significant Observable Inputs 300,238,075 - Level 3  Significant Unobservable Inputs 2,354,498 - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets, for which significant unobservable inputs were used to determine fair value: Investments Other Financial in Securities Instruments Balance as of October 31, 2008 $3,806,743 - Accrued discounts/premiums - - Realized gain (loss) - - Change in unrealized appreciation (960,936) - (depreciation) Net purchases (sales) (491,309) - Transfers in and/or out of Level 3 - - Balance as of January 31, 2009 $2,354,498 - 11 Foreign currency translation The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed, but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. 12 Fixed Income Risk: Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. 13 John Hancock Large Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 0.00% (Cost $286,174) Airlines 0.00% Northwest Airlines, Inc., Conv Sr Note (G) 7.625 11/15/23 D 3,000 3,000 Gtd Conv Sr Note (B)(G) Zero 05/15/23 D 25,000 31,250 Issuer Shares Value Common stocks 94.80% (Cost $2,226,801,503) Agricultural Products 6.06% Archer-Daniels-Midland Co. 2,102,390 57,563,438 Bunge, Ltd. 969,773 41,642,053 Airlines 0.88% Delta Air Lines, Inc. (I) 2,084,144 14,380,594 Asset Management & Custody Banks 0.30% BlackRock, Inc. 45,731 4,975,533 Automotive Retail 2.65% Autozone, Inc. (I) 326,413 43,377,024 Biotechnology 6.42% Biogen Idec, Inc. (I) 95,066 4,624,961 Cephalon, Inc. (I) 472,291 36,451,419 Genentech, Inc. (I) 53,932 4,381,436 Genzyme Corp. (I) 340,042 23,435,694 Gilead Sciences, Inc. (I) 610,640 31,002,193 OSI Pharmaceuticals, Inc. (I) 145,943 5,195,571 Communications Equipment 1.93% Corning, Inc. 3,116,742 31,510,262 Computer & Electronics Retail 1.71% Best Buy Co., Inc. 996,277 27,915,682 Computer Hardware 0.84% Apple, Inc. (I) 152,773 13,769,430 Computer Storage & Peripherals 2.84% Brocade Communications Systems, Inc. (I) 2,493,690 9,500,959 EMC Corp. (I) 3,347,151 36,952,547 Data Processing & Outsourced Services 2.94% Fiserv, Inc. (I) 1,458,880 46,319,440 Wright Express Corp. (I) 153,186 1,786,149 Diversified Financial Services 0.35% Bank of America Corp. 369,855 2,433,646 JPMorgan Chase & Co. 131,451 3,353,315 Diversified Metals & Mining 0.56% Avalon Ventures, Ltd. (I) 665,280 374,347 Freeport-McMoRan Copper & Gold, Inc. (Class B) 344,593 8,663,068 Page 1 John Hancock Large Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Diversified Metals & Mining (continued) Titanium Resources Group Ltd. (I) 948,050 58,392 Electric Utilities 3.26% American Electric Power Co., Inc. 184,018 5,768,964 Exelon Corp. 464,208 25,169,358 FPL Group, Inc. 254,786 13,134,218 Pepco Holdings, Inc. 523,854 9,329,840 Gas Utilities 1.09% Equitable Resources, Inc. 518,823 17,759,311 Gold 6.95% Barrick Gold Corp. 2,776,532 104,092,185 Goldcorp, Inc. 57,342 1,695,603 Newmont Mining Corp. 200,000 7,956,000 Health Care Distributors 4.30% Mckesson Corp. 1,593,248 70,421,562 Health Care Services 3.33% Express Scripts, Inc. 208,518 11,209,928 Kinetic Concepts, Inc. (I) 790,482 19,050,616 Laboratory Corp. of America Holdings (I) 409,078 24,217,417 Heavy Electrical Equipment 1.14% ABB, Ltd., SADR 1,432,491 18,694,008 Home Improvement Retail 0.62% Home Depot, Inc. 470,500 10,129,865 Industrial Gases 0.07% Brazil Ethanol, Inc. (B)(I)(S) 500,000 1,075,743 Insurance Brokers 1.94% Marsh & McLennan Cos, Inc. 473,425 9,151,305 Willis Group Holdings, Ltd. 909,488 22,518,923 Integrated Oil & Gas 2.98% Suncor Energy, Inc. 2,531,438 48,730,181 Internet Software & Services 1.57% eBay, Inc. (I) 2,140,052 25,723,425 Investment Banking & Brokerage 3.31% Charles Schwab Corp. 3,510,358 47,705,765 Goldman Sachs Group, Inc. 80,824 6,524,922 Managed Health Care 1.31% Aetna, Inc. 690,347 21,400,757 Metal & Glass Containers 0.55% Owens-Illinois, Inc. (I) 471,290 8,954,510 Multi-Line Insurance 0.20% MetLife, Inc. 113,789 3,269,158 Multi-Media 1.50% News Corp. (Class B) 3,381,414 24,481,437 Page 2 John Hancock Large Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Multi-Utilities 1.38% CMS Energy Corp. 1,923,631 22,602,664 Oil & Gas Drilling 0.53% Transocean, Ltd. (I) 160,145 8,747,120 Oil & Gas Exploration & Production 5.38% Canadian Natural Resources, Ltd. 300,817 10,694,044 Denbury Resources, Inc. (I) 1,942,044 23,770,619 Southwestern Energy Co. (I) 1,693,968 53,614,087 Oil & Gas Storage & Transportation 3.95% Southern Union Co. 2,008,768 25,893,020 Williams Companies, Inc. 2,739,929 38,769,995 Pharmaceuticals 2.59% Pfizer, Inc. 1,138,204 16,595,014 Roche Holdings AG 184,168 25,854,365 Precious Metals & Minerals 0.80% Silver Standard Resources, Inc. (I) 653,053 13,015,346 Property & Casualty Insurance 5.29% ACE, Ltd. 834,904 36,451,909 Axis Capital Holdings, Ltd. 515,292 12,500,984 Berkshire Hathaway, Inc. (Class B) (I) 12,562 37,547,818 Publishing 0.63% Washington Post Co., (Class B) 26,482 10,342,810 Regional Banks 0.66% PNC Financial Services Group, Inc. 332,154 10,801,648 Semiconductor Equipment 0.44% MEMC Electronic Materials, Inc. (I) 523,939 7,125,570 Soft Drinks 1.62% Pepsi Bottling Group, Inc. 1,370,394 26,434,900 Specialized Consumer Services 1.04% H&R Block, Inc. 822,814 17,056,934 Specialized Finance 2.74% BM&F BOVESPA SA 1,597,404 4,606,307 NASDAQ OMX Group, Inc. (I) 979,810 21,379,454 NYSE Euronext 858,813 18,893,886 Specialty Chemicals 2.43% Ecolab, Inc. 1,172,391 39,814,398 Systems Software 3.72% Microsoft Corp. 3,554,716 60,785,644 Page 3 John Hancock Large Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized Mortgage Obligations 0.45% (Cost $9,572,293) Collateralized Mortgage Obligations 0.45% American Home Mortgage Investment Trust, Mtg Pass Thru Ctf Ser 2007-1 Class GIOP IO 2.078 05/25/47 AAA 71,722 3,743,020 Harborview Mortgage Loan Trust, Ser 2005-10 Class X IO 3.659 11/19/35 AAA 153,065 1,004,489 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-Q02 Class X IO Zero 09/25/45 AAA 188,356 2,599,316 Issuer Shares Value Warrants 0.00% $1 (Cost $0) Issuer Shares Value Diversified Metals & Mining 0.00% 1 Avalon Ventures Ltd. (Canada) (I) 332,640 1 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 5.00% (Cost $81,738,325) U.S. Government Agency 5.00% U.S. Treasury Bill, Discount Note Zero 06/18/09 AAA 3,398 3,398,382 Discount Note Zero 06/25/09 AAA 78,340 78,339,942 Total investments (Cost $2,318,398,295)  100.25% Other assets and liabilities, net (0.25%) Total net assets 100.00% Gtd Guaranteed IO Interest only (carries notional principal amount) SADR Sponsored American Depositary Receipt (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors rating are not available unless indicated otherwise. (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. These securities amounted $1,106,993 or 0.07% of the Fund's net assets as of January 31, 2009. (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (I) Non-income producing security. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $1,075,743 or 0.070% of the net assets of the Fund as of January 31, 2009.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $2,345,776,501. Net unrealized depreciation aggregated $705,526,411, of which $42,082,988 related to appreciated investment securities and $747,609,399 related to depreciated investment securities. Page 4 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to of Financial Accounting Standards No. 157 (FAS 157) . FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. 5 Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $1,524,200,582 Level 2  Other Significant Observable Inputs 107,595,590 Level 3  Significant Unobservable Inputs 8,453,818 Total * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of October 31, 2008 $17,020,027 $- Accrued discounts/premiums - - Realized gain (loss) - - Change in unrealized appreciation (depreciation) (8,456,356) - Net purchases (sales) - Transfers in and/or out of Level 3 (109,853) - Balance as of January 31, 2009 $8,453,818 $- 6 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 100.00% (Cost $360,891,232) Airlines 0.08% Pinnacle Airlines Corp. (I) 68,550 137,100 Apparel Retail 0.78% Joe's Jeans, Inc. (I) 3,706,668 1,297,334 Application Software 1.27% Aspen Technology, Inc. (I) 145,143 972,458 Descartes Systems Group, Inc. (I) 419,739 1,136,419 Building Products 0.36% Ameron International Corp. 11,862 591,321 Cable & Satellite 0.28% Sirius XM Radio, Inc. (I) 3,842,199 461,064 Casinos & Gaming 2.03% Melco Crown Entertainment Ltd., ADR (I) 1,206,137 3,365,122 Communications Equipment 10.42% DG Fastchannel, Inc. 690,000 9,998,100 EchoStar Corp (Class A) 241,546 3,637,683 MRV Communications, Inc. (I) 7,174,466 3,658,977 Computer Storage & Peripherals 3.12% Brocade Communications Systems, Inc. (I) 1,358,967 5,177,664 Data Processing & Outsourced Services 8.90% Wright Express Corp. (I) 648,521 7,561,755 Broadridge Financial Solutions, Inc. 253,948 3,425,759 Lender Processing Services, Inc. 146,060 3,785,875 Distributors 1.44% Core-Mark Holding Company, Inc. (I) 130,000 2,384,200 Diversified Chemicals 0.31% Solutia, Inc. (I) 130,000 508,300 Diversified Metals & Mining 2.70% FNX Mining Co., Inc. (I) 935,826 2,571,852 Sherritt International Corp. 880,661 1,917,525 Footwear 1.14% Daphne International Holdings Ltd. 12,660,618 1,888,974 Health Care Services 2.05% Kinetic Concepts, Inc. (I) 141,551 3,411,379 Industrial Conglomerates 4.10% Seaboard Corp. 6,774 6,807,870 Industrial Gases 0.17% Brazil Ethanol, Inc. (I) (S) 129,462 278,536 Insurance Brokers 7.95% eHealth, Inc. (I) (W) 954,492 13,191,079 Page 1 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Internet Retail 11.39% drugstore.com, Inc. (I) 1,606,575 1,590,509 RealNetworks, Inc. (I) 1,730,129 4,878,964 Shutterfly, Inc. (I) 180,174 1,190,950 The Knot, Inc. (I) (W) 1,634,886 11,248,016 Investment Banking & Brokerage 3.99% BGC Partners, Inc. (Class A) 819,256 1,974,407 TradeStation Group, Inc. (I) 844,141 4,651,217 Multi-Sector Holdings 3.06% Pico Holdings, Inc. (I) 187,820 4,774,385 RHJ International (I) 65,000 306,509 Oil & Gas Drilling 0.01% Atwood Oceanics, Inc. (I) 972 16,184 Oil & Gas Exploration & Production 5.80% Plains Exploration & Production Co. 211,543 4,467,788 TXCO Resources, Inc. (I) 1,399,509 2,253,209 Warren Resources, Inc. (I) 1,617,546 2,911,583 Oil & Gas Storage & Transportation 1.97% Southern Union Co. 253,205 3,263,812 Pharmaceuticals 4.32% American Oriental Bioengineering, Inc. (I) 1,199,187 5,995,935 Novabay Pharmaceuticals, Inc. (I) 710,020 1,171,533 Precious Metals & Minerals 9.13% Royal Gold, Inc. 53,700 2,581,896 Gammon Gold, Inc. (I) 1,405,146 9,203,706 Minefinders Corp. Ltd. (I) 753,348 3,367,466 Publishing 2.76% The Washington Post Co. (Class B) 11,729 4,580,878 Restaurants 3.75% Carrols Restaurant Group, Inc. (I) (W) 1,671,352 5,365,040 Domino's Pizza, Inc. 127,961 856,059 Security & Alarm Services 2.00% Brinks Co. 125,690 3,321,987 Semiconductors 0.35% Kopin Corp. (I) 365,750 577,885 Specialized Consumer Services 2.21% Coinstar, Inc. (I) 159,970 3,676,111 Thrifts & Mortgage Finance 1.76% Northeast Community Bancorp, Inc. 372,125 2,921,181 Water Utilities 0.40% Companhia de Saneamento Basico do Estado de Sao Paulo SABESP ADR 30,528 661,847 Page 2 John Hancock Small Cap Intrinsic Value Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Warrants 0.05% (Cost $758,541) Industrial Conglomerates 0.05% Shermen WSC Acquisition Corp. (I) 2,594,975 77,849 Total investments (Cost $361,649,773)  100.05% Other assets and liabilities, net (0.05%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. ADR American Depositary Receipt (I) Non-income producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1993. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (W) Issuer is an affiliate of the Fund.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $362,147,726. Net unrealized depreciation aggregated $196,094,474 of which $1,763,282 related to appreciated investment securities and $197,857,756 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rate quotations supplied by an independent quotation service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157).FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. 4 Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $163,579,233 - Level 2  Other Significant Observable Inputs 2,195,483 - Level 3  Significant Unobservable Inputs 278,536 - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of October 31, 2008 $1,294,620 - Accrued discounts/premiums - - Realized gain (loss) - - Change in unrealized appreciation - (depreciation) (1,016,084) Net purchases (sales) - - Transfers in and/or out of Level 3 - - Balance as of January 31, 2009 $278,536 - Foreign currency translation The books and records of the Fund are maintained in U.S. Dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment 5 securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Concentration Risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. Sector risk technology industry Fund performance will be closely tied to a single sector of the economy, which may underperform other sectors over any given period of time. Technology companies can be 6 hurt by economic declines and other factors. For instance, when economic conditions deteriorate, technology stocks may decline. Affiliate Beginning Ending Realized Dividend Ending value share amount share gain (loss) Income amount Carrols 1,716,352 1,671,352 ($621,395) - $5,365,040 Restaurant Group, Inc. bought: none, sold: 45,000 eHealth, Inc. 1,289,492 954,492 ($3,607,519) - $13,191,079 bought: none, sold: 335,000 The Knot, Inc. 2,277,486 1,634,886 ($7,780,655) - $11,248,016 bought: none, sold: 642,600 Total 7 John Hancock Global Opportunities Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 95.52% (Cost $68,216,945) Argentina 1.22% Cresud SA, SADR (Agricultural Products) 93,298 714,663 Bermuda 3.93% Bunge, Ltd. (Agricultural Products) 26,309 1,129,708 GP Investments, Ltd. (Investment Banking & Brokerage) (I) 423,586 1,168,513 Brazil 17.24% All America Latina Logistica SA (Railroads) 369,998 1,403,441 Banco Bradesco SA ADR (Diversified Banks) 113,761 1,018,161 BM&F BOVESPA SA (Specialized Finance) 501,867 1,447,194 Companhia de Saneamento Basico do Estado de Sao Paulo SABESP ADR (Water Utilities) 118,882 2,577,362 LLX Logistica SA (Trucking) 732,824 464,332 Minerva SA (Packaged Foods & Meats) 1,874,140 1,470,231 OGX Petroleo E Gas Participacoes SA (Gas Utilities) (I) 3,945 935,237 Petroleo Brasileiro SA, ADR (Integrated Oil & Gas) 2,242 58,740 SLC Agricola SA (Agricultural Products) 131,489 708,454 Canada 11.81% FNX Mining Co., Inc. (Diversified Metals & Mining) (I) 627,730 1,725,138 Franco-Nevada Corp. (Gold) 26,926 558,831 Gammon Gold, Inc. (Precious Metals & Minerals) (I) 156,928 1,027,879 Gold Wheaton Gold Corp. (Diversified Metals & Mining) (I) 4,724,257 924,625 Hudbay Minerals Inc. (Diversified Metals & Mining) 382,523 1,528,532 Silver Standard Resources, Inc. (Diversified Metals & Mining) (I) 28,152 561,069 Silver Wheaton Corp. (Precious Metals & Minerals) (I) 84,122 549,317 Suncor Energy, Inc. (Integrated Oil & Gas) 1,584 30,492 France 1.16% Rhodia Sa (Specialty Chemicals) 140,422 623,968 Total SA 1,139 56,762 Hong Kong 9.88% China Green Holdings Ltd. (Agricultural Products) 2,865,225 1,866,166 Melco Crown Entertainment Ltd., ADR (Casinos & Gaming) (I) 304,555 849,708 Natural Beauty Bio-Technology Ltd. (Biotechnology) 13,907,910 2,019,181 Road King Infrastructure Ltd. (Highways & Railtracks) 2,959,812 1,042,134 India 5.94% Bharti Airtel Ltd. (Wireless Telecommunication Services) 85,598 1,095,392 Icici Bank, Ltd., ADR (Diversified Banks) 48,112 792,886 Punjab National Bank, Ltd. (Diversified Banks) 100,686 814,988 United Spirits Ltd. (Distillers & Vintners) 62,999 771,982 Indonesia 0.03% Multi Indocitra Tbk PT (Distributors) 1,829,413 19,451 Japan 3.69% Nikko ETF 225 (Investment Companies) 14,564 1,319,652 Sumitomo Mitsui Financial Group, Inc. (Diversified Banks) (I) 21,100 836,221 United Arab Emirates 0.01% Kingdom Hotel Investments, SGDR (I) 1,382 2,557 Page 1 John Hancock Global Opportunities Fund Securities owned by the Fund on January 31, 2009 (Unaudited) United States 40.61% ACE, Ltd. (Property & Casualty Insurance) 11,783 514,446 Archer-Daniels-Midland Co. (Agricultural Products) 22,671 620,732 Bank of America Corp. (Diversified Financial Services) 88,573 582,810 Brazil Ethanol, Inc. (Industrial Gases) (B)(I) 289,727 623,344 Cisco Systems, Inc. (Communications Equipment) 76,455 1,144,531 Denbury Resources, Inc. (Oil & Gas Exploration & Production) 176,381 2,158,903 eBay, Inc. (Internet Software & Services) 108,337 1,302,211 EMC Corp. (Computer Storage & Peripherals) (I) 103,696 1,144,804 Equitable Resources, Inc. (Gas Utilities) 5,573 190,764 Google, Inc. (Class A) (Internet Software & Services) 4,001 1,354,459 Intel Corp. (Semiconductors) 103,504 1,335,202 iShares MSCI Taiwan Index (Investment Companies) 129,393 881,166 JPMorgan Chase & Co. (Diversified Financial Services) 35,799 913,232 McKesson Corp. (Health Care Distributors) 25,761 1,138,636 MEMC Electronic Materials, Inc. (Semiconductor Equipment) (I) 40,264 547,590 Microsoft Corp. (Systems Software) 63,455 1,085,081 Pico Holdings, Inc. (Multi-Sector Holdings) (I) 45,214 1,149,340 Plains Exploration & Production Co. (Oil & Gas Exploration & Production) 2,761 58,312 PNC Financial Services Group, Inc. (Regional Banks) 13,668 444,483 Range Resources Corp. (Oil & Gas Exploration & Production) 5,698 204,216 Rex Energy Corp. (Oil & Gas Exploration & Production) (I) 690,838 1,651,103 Sirius XM Radio, Inc. (Cable & Satellite) (I) 14,346,680 1,721,602 SPDR Russell/Nomura Small Cap Japan ETF (Investment Companies) 28,566 942,678 Wells Fargo & Co. (Diversified Banks) 45,844 866,452 Williams Companies, Inc. (Oil & Gas Storage & Transportation) 83,125 1,176,219 Issuer Shares Value Warrants 0.10% (Cost $0) Canada 0.10% Gold Wheaton Gold Corp. (Diversified Metals & Mining) (Expiration date: 7/8/13, strike price: CAD 1.00) 915,538 55,996 Number of Issuer contracts Value Purchased Call Options 2.09% (Cost $662,500) United States 2.09% Euribor Curve 1/21/10 at 0.65 (I) 50,000,000 326,000 Euribor Curve 2/03/10 at 0.64 (I) 50,000,000 327,000 Euribor Curve 2/09/10 at 0.77 (I) 50,000,000 272,000 Euribor Curve 3/12/10 at 0.68 (I) 50,000,000 297,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 0.68% (Cost $399,632) United States 0.68% U.S. Treasury Bill (U.S. Government Agency) Zero 6/25/09 AAA 400,000 399,632 Page 2 John Hancock Global Opportunities Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Total investments (Cost $70,768,092) 98.39% Other assets and liabilities, net 1.61% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipt SADR Sponsored ADR SGDR Sponsored Global Depositary Receipts (B) These securities are fair valued in good faith under procedures established by the Board of Trustees. (I) Non-income producing security.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $78,626,724. Net unrealized depreciation aggregated $21,083,813, of which $6,020,669 related to appreciated investment securities and $27,104,482 related to depreciated investment securities. Open forward foreign currency contracts as of January 31, 2009, were as follows: UNREALIZED PRINCIPAL AMOUNT SETTLEMENT APPRECIATION CURRENCY COVERED BY CONTRACT DATE (DEPRECIATION) Sells Canadian Dollar 5,762,524 3/31/2009 $206,663 Norwegian Krone 1,062,299 3/31/2009 (10,518) Swiss Franc 1,420,851 3/31/2009 57,453 Page 3 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of the Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may 4 include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009 : Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $46,171,141 - Level 2  Other Significant Observable Inputs 9,526,426 $253,598 Level 3  Significant Unobservable Inputs 1,845,344 - Total * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments Other Financial in Securities Instruments Balance as of October 31, 2008 $3,389,966 - Accrued discounts/premiums - - Realized gain (loss) - - Change in unrealized appreciation - (depreciation) (1,544,622) Net purchases (sales) - - Transfers in and/or out of Level 3 - - Balance as of January 31, 2009 $1,845,344 - Securities Lending The Fund may lend Fund securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to 5 receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives cash collateral against the loaned securities and maintain the cash collateral in an amount not less than 102% of the market value of the loaned securities for U.S. equity and corporate securities and 105% for foreign equity and corporate securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required cash collateral is delivered to the Fund on the next business day. Cash collateral received is invested in the JHCIT. The Fund may receive compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund bears the risk in the event that invested collateral is not sufficient to meet obligations due on loans. Options . The Fund may purchase and sell put and call options on securities, securities indices, currencies, swaps (swaptions) and futures contracts. Listed options if no closing price is available are valued at the mean between the last bid and the ask prices from the exchange on which they are principally traded. Options not listed on an exchange are valued by management using an independent source at the mean between the last bid and ask prices. The Fund may use options to manage exposure to fluctuations in currency values. Writing puts and buying calls may increase the Funds exposure to the underlying instrument. Buying puts and writing calls may decrease a Funds exposure to the underlying instrument. Losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts or if the counterparties do not perform under the terms of the contract. Forward Foreign Currency Contracts The Fund may into foreign currency contracts in connection with settling planned purchases or sales of securities, to hedge the currency exposure associated with some or all of a Funds securities or as a part of an investment strategy. A foreign currency contract is an agreement between two parties to buy and sell a currency at a set price on a future date. The market value of a foreign currency contract fluctuates with changes in foreign currency exchange rates. Foreign currency contracts are marked to market daily and the change in value is recorded by a Fund as an unrealized gain or loss. Realized gains or losses equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed are recorded upon delivery or receipt of the currency. These contracts may involve market risk in excess of the unrealized gain or loss reflected on the Statements of Assets and Liabilities. In addition, a Fund could be exposed to risk if the counterparties are unable to meet the terms of the contracts or if the value of the currency changes unfavorably to the U.S. dollar. In connection with these 6 contracts, securities may be identified as collateral in accordance with the terms of the respective contracts. The books and records of the Funds are maintained in U.S. Dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Funds may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. Small and medium size company risk Stocks of small and medium-size companies tend to be more volatile than those of large companies, and may underperform stocks of large companies. Small and mid-cap 7 companies may have limited product lines or markets, less access to financial resources or less operating experience, or may depend on a few key employees. Given this, small and mid-cap stocks may be thinly traded, leading to additional liquidity risk due to the inabilities to trade in large volume. 8 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 20, 2009
